 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                       FiLEfJ
                                         UNITED STATES DISTRICT Co                                           NOV 14 2019
                                           SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                               JUDGMENT IN AC-~=
                                    V.                                (For Offenses Committed On or After November I, 1987)
       JOSE ALEJANDRO FARIAS-VALDOVINOS (I)
                                                                         Case Number:        3:18-CR-05509-LAB

                                                                      Jeremy Delicino
                                                                      Defendant's Attorney
 USM Number                         19309-097
 •-
 THE DEFENDANT:
 0 pleaded guilty to count(s)

 [:g] was found guilty on count(s)         One of the Information
       after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                       Count
8:1326(A), (B) -Attempted Reentry Of Removed Alien (Felony)                                                                  I




    The defendant is sentenced as provided in pages 2 through     _ ___:3:..__ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
0      The defendant has been found not guilty on count(s)
0 Count(s)
                 --------------- is                                        dismissed on the motion of the United States.
[:g]   Assessment: $100.00


O NTAAssessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
[:gj   No fine                  •    Forfeiture pursuant to order filed                                        , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. LARR           ALAN BURNS
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE ALEJA:-mRO FARIAS-VALDOVINOS(!)                                      Judgment- Page 2 of3
CASE NUMBER:              3: 18-CR-05509-LAB

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 42 months




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The c-0urt makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •
       •
             at
                  ---------                 A.M.
             as notified by the United States Marshal.
                                                              on
                                                                   ------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       D     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:
       Defendant delivered on                                            to
                                -------------                                 ---------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 18-CR-05509-LAB
(     '

      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

          DEFENDANT:           JOSE ALEJANDRO FARIAS-VALDOVINOS {I)                               Judgment - Page 3 of 3
          CASE NUMBER:         3:18-CR-05509-LAB

                                                  SUPERVISED RELEASE
    Upon release from imprisonment, the defendant will be on supervised release for a term of:
    3 years


                                        SPECIAL CONDITIONS OF SUPERVISION

      •     Do not enter the United States illegally.

      •     The defendant must not commit another federal, state or local crime.

      II




                                                                                                 3:18-CR-05509-LAB
